Via EDGAR, U.S. Mail and Facsimile November 1, 2010 Mr. H. Christopher Owings Office of Mergers & Acquisitions United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: ITEX Corporation Preliminary Proxy Statement on Schedule 14A Filed October 18, 2010 Solicitation Materials pursuant to Rule 14a-12 Filed on October 20, 2010 Filed by Pagidipati Family, LP et al. File No. 000-18275 Dear Mr. Owings, On behalf of David Polonitza and the Committee to Enhance ITEX (the  Committee ) , in connection with the Preliminary Proxy Statement on Schedule 14A relating to ITEX Corporation (ITEX ) and the Solicitation Materials relating to ITEX pursuant to Rule 14a-12 that were filed on 20 October 2010 (the  Solicitation Materials ) , we are providing this letter to you in response to the comments of the staff of the Division of Corporation Finance (the  Staff ) of the Securities and Exchange Commission (the Commission), as set forth in you r letter, dated 27 October 2010 (the  Comment Letter ) relating to the filings referenced above. The numbered paragraphs below correspond to the numbered paragraphs in the Comment Letter. Where applicable, we have updated our Preliminary Proxy Statement ( Proxy Statement ) along with this correspondence letter to comply with the Staffs Comments. To facilitate your review, we have reproduced below in bold the original text of the Staffs comments, and have included ITEXs responses immediately following such comments. General 1. In your response letter dated October 18, 2010, you state that certain information is found in the attached Appendix A and Appendix B, but no Appendix A or Appendix B has been submitted with your filing. Please advise. We have attached both Appendix A and Appendix B that was intended to be part of the 18 October 2010 letter with this submission. 2. In an appropriate place in your proxy statement, please disclose any potential effects of your proposal on existing stockholders of the company. For example, please discuss if you know of any existing ITEX agreements with change of control provisions that may be triggered by the election of your nominees. This information has been added to the Proxy Statement on page 10 under  Reasons for Solicitation . Letter to Shareholders 3. You state that over the past year you have attempted to have a dialogue with the current board to discuss certain issues. Please provide a summary to us, with the view toward revised disclosure, of the contacts you have had with the company during the time period leading up to the current solicitation. You should describe in sufficient detail the specifics of any discussions between the parties. On page 2 of the Proxy Statement, the new section entitled B ackground of the Solicitation  discloses all attempts by a member of the Committee to Enhance ITEX to create a dialogue with the current board over the last year (relevant dates include: December 11, 2009, March 23, 2010, and June 18,2010). Reasons for the Solicitation The identification of a material weakness in ITEXs internal controls 4. Please disclose why you believe a chief financial officer with a strong accounting background is needed to ensure that ITEX can correct its accounting deficiencies, especially considering the material weakness that the company identified in the Form 10-Q for the period ended April 30, 2010 related to inadequate process level controls. As ITEX has identified two material weaknesses in their internal controls since 2005, we feel that there is a reasonable basis for the opinion that hiring a full time chief financial officer who is tasked to help shape the overall strategy and direction of ITEX, instill a financial approach and mindset throughout the organization to help the business increase performance, develop a plan to identify key process level controls, and assess the risks related to the "in-scope" financial processes and key financial systems will aid ITEX in correcting its past and potentially future accounting deficiencies. Lack of true independence of ITEXs board 5. We note that the http://www.morsebest.com /boardDirectors.aspx link results in an error page. Please revise or advise. According to information posted on www.morsebest.com , the website will be under construction until November 1, 2010. We have therefore provided ITEXs Preliminary Proxy Soliciting materials filed by ITEX on October 22, 2010 as the new source for information related to Steve White and Eric Bests Morsebest business relationship. Please see note 3 under  Lack of true independence of ITEXs board on page 7 of the Proxy Statement. 6. You state that ITEX is not complaint with NASDAQs requirements relating to the Audit Committees. However, as ITEX is not listed on NASDAQ they are not required to be complaint with NASDAQ listing standards. Please revise to remove any implications that ITEX is required to be listed on a NASDAQ exchange or, as a result, be complaint with NASDAQ listing requirements. Please note that Rule 10A-3 is a federal regulation, rather than a NASDAQ rule, and applies by its terms to issuers who are either listed on a national securities exchange or quoted on the automated quotation system of a national securities association. Please revise any disclosure you retain on this subject accordingly. We have revised the Proxy Statement to read the following: Additionally, according to ITEXs proxy information for both fiscal 2009 and 2010, ITEX retained Mr. Wade as a consultant to assist with internal audit matters. As a result, Mr. Wade is not independent as defined by the Rule 10A-3(b) (1) of the Marketplace Rules for requirements relating to audit committees, which states that audit committee members must meet the criteria for independence set forth under the Act as follows: Independent Directors must not accept any consulting, advisory, or other compensatory fee from the Company other than for board service. Please see  Lack of true independence of ITEXs board on page 7 of the Proxy Statement. Our Plan to Maximize Stockholder Value 7. Please revise your preliminary proxy statement to quantify the expected costs to ITEX to hire a new management team, including a chief financial officer, change of control expenses to replace the current management and the costs of listing on NASDAQ. Please also compare these quantified expenses to the companys cash flow. We have added the following information on page 10 of the Proxy Statement: During 2009, ITEX entered into a Change of Control Agreement with Mr. Steven White, ITEXs Chairman. If the Committee is successful in having its three nominees elected to ITEXs Board of Directors, Mr. White would receive a lump sum payment equal to one times his base salary ($250,000 per year) and immediate vesting of all his equity-based compensation (which could result in additional accounting charges). Additionally, the Committee is seeking reimbursement from ITEX of all expenses incurred by it in connection with the successful nomination of directors and this solicitation. Currently, the Committee estimates these costs at $100,000. If the Committee is successful in its solicitation, we intend to list ITEX on the NASDAQ Capital Market, which will require a one-time entry fee of $50,000 and a recurring annual fee of $27,000 according to the latest published listing fees and requirements of the NASDAQ stock exchange dated July 2010 . Additionally, the Committee plans to expand ITEXs board from the current three to five members by adding to fully independent board members. The Committee intends to ensure that actions to improve the governance of ITEX Corp. will be done in a manner that minimizes costs to shareholders, and will change the compensation structure of the board to ensure that in aggregate the total compensation for ITEXs board of directors will not exceed $90,000. If the existing CEO of ITEX if terminated, upon termination of his employment as CEO either by ITEX without cause, or by Mr. White for good reason (as defined in ITEXs Preliminary Proxy Statement filed on October 6, 2010 with the SEC) after a change in control occurs, Mr. White would receive a severance payment equal to two times his base salary. He would also receive a continuation of health and insurance benefits if the severance payment is made over a severance period rather than as a lump sum payment. The severance payment may be reduced if it would otherwise be subject to the excise tax imposed by Section 4999 of the Internal Revenue Code or any similar tax. Under the agreement, Mr. White is subject to certain non- competition and non-solicitation provisions for one year after termination, and payment of severance benefits is conditioned upon his execution of a release of claims in favor of ITEX. Mr. Whites 2010 base salary was approximately $250,000. It is the Committees belief that ITEX may have Change of Control agreements with other key executives that are not currently disclosed in its publicly available financial information. In aggregate, ITEXs current Board of Directors received total compensation in 2010, including compensation received as a director of ITEX, an employee of ITEX, or through service or consulting contracts with ITEX, of $488,093 according to ITEXs Preliminary Proxy document filed on October 6, 2010, and in addition, related party transactions existed but were not disclosed beyond the statement by ITEX that in aggregate, rela ted party transactions did not exceed $92,000 in the years ended July 31, 2010 or 2009, as disclosed in ITEXs fiscal 2010 10 -K. The Committee anticipates that expanding ITEXs board to five members (an additional cost of $30,000 beyond what was paid to Mr. Best and Mr. Wade in directors fees during fiscal 2010), hiring a full-time CFO at a salary commensurate with comparable public companies to ITEX (no greater than $150,000), listing ITEXs stock on the NASDAQ Capital Market, compensation related to Mr. Whites change of control agreement related to his position on ITEX board of directors ($250,000), and reimbursing the Committee for their expenses related to this all expenses incurred by it in connection with the successful nomination of directors and this solicitation will have a cash cost of no more than $610,000 in total. If required to hire a new CEO, we anticipate hiring this executive at an annual cost no greater than $150,000. In addition, Mr. White would receive a severance payment equal to two times his base salary. Mr. White would also receive a continuation of health and insurance benefits if the severance payment is made over a severance period rather than as a lump sum payment. Mr. Whites total annual compensation for fiscal 2010 was $428 ,093. Though hiring a new CEO may require a payment of two times Mr. Whites current base salary plus potentially a continuation of health and insurance benefits for a set period, the annual compensation cost of the new CEO will be significantly lower tha n Mr. Whites fiscal 2010 total annual compensation. The Committee believes that cash expenditures related to executing its plan will exceed ITEXs current cash on its balance sheet ($5.160 million as of July 31, 2010) plus the anticipated annual net cash provided by operating activities ($2.536 million as of July 31, 2010), reduction in overhead expenses related to operating Corporate-owned barter locations, and focusing ITEX on its core franchise business. It is the Committees opinion that implementing its plan will help to maximize ITEXs value for all shareholders. Our salary projections for a chief financial officer are in concert with similarly sized Washington State based publicly traded companies as indicated in Appendix C and are in concert with what we have discussed with potential executives who would be interested in working as members of ITEXs management. Our projections for a new CEO of ITEX is in concert with what Mr. White was paid in base salary for serving as ITEXs CEO from fiscal 2003 -fiscal 2008. 8. Please elaborate upon your reference to appropriate experience in the context of hiring a full -time chief financial officer. We have revised our statement clarifying appropriate experience for a full time chief financial officer within the proxy as stated below: By hiring a full-time CFO with prior experience in that position at a public company, the Nominees, on being elected as members of the Board, will focus on improving ITEXs i nternal control audits while ensuring that the appropriate corporate governance standards are being maintained. Additionally, the CFO will help shape the overall strategy and direction of ITEX, and instill a financial approach and mindset throughout the organization to help the business increase performance, develop a plan to identify key process level controls, and assess the risks related to the "in-scope" financial processes and key financial systems. Please see  Hire a full- time CFO to improve ITEXs accounting practices on p age 8 of the Proxy Statement  on page 8. 9. We note that your disclosure of what your nominees intend to accomplish, if elected. Please also indicate that there is no assurance that, even if your nominees are elected, they will be able to successfully carry out each of the items you mention. The following statement was added to the Proxy Statement on page 10: There can be no assurance that even if the Committee
